DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 is amended. Claims 14-18 are new. Claims 1-18 are examined herein.
Status of Previous Rejections
The rejections of Claims 1-13 under 35 U.S.C. 102(a)(1) as being anticipated by Ohta (US2012/0318412, IDS dated 05/21/2020) have been withdrawn in view of the amendment.
The rejections of Claims 1-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/766161 (2020/0357547) have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US2012/0318412, IDS dated 05/21/2020), and further in view of Ohta’196 (US 2010/0108196).
Regarding claims 1-6 and 14-18, Ohta teaches a soft magnetic alloy having composition FebalCu1.5Si4B14C1 (Abstract; Table 3, Example 6-20), which meets the recited amount of Fe, B, C and Cu in claims 1-6 and 14-18.
The Si amount in this example is lower than the recited amount of Si in claim 1. 
Ohta’196 teaches a soft magnetic alloy (Abstract), which is analogous to the alloy of Ohta. Ohta’196 discloses that when Si amount is increased from 4 at% to 5 at%, the squareness ratio of the alloy is increased from 91% to 97% (compared FebalCu1.5Si4B14 with FebalCu1.5Si5B14 in Table 9-1). Thus, it would be obvious to one of ordinary skill in the art to increase the Si content from 4 at% to 5 at% in the alloy of Ohta in order to improve the squareness ratio of the alloy as disclosed by Ohta’196.
Regarding claims 7-9, Ohta discloses that the soft magnetic alloy comprises an amorphous and an initial fine crystal having a size of 0.5-5 nm ([0076]), which meets the limitations recited in claims 7-9.
Regarding claim 10, Ohta discloses that the alloy has an average grain size of 20 nm (Table 3, Example 6-20), which meets the limitation recited in claim 10.
Regarding claims 11-12, Ohta discloses that the alloy may be in ribbon form or powder form ([0037]), which meets the limitations recited in claims 11-12.
Regarding claim 13, Ohta discloses that the alloy may be used to make a magnetic core ([0088]), which meets the limitation recited in claim 13.
Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. 
The applicants argued that Ohta does not teach the recited amount of Si.
In response, the Si amount in FebalCu1.5Si4B14C1 of Ohta is lower than the recited amount of Si in claim 1. 
Ohta’196 teaches a soft magnetic alloy (Abstract), which is analogous to the alloy of Ohta. Ohta’196 discloses that when Si amount is increased from 4 at% to 5 at%, the squareness ratio of the alloy is increased from 91% to 97% (compared FebalCu1.5Si4B14 with FebalCu1.5Si5B14 in Table 9-1). Thus, it would be obvious to one of ordinary skill in the art to increase the Si content from 4 at% to 5 at% in the alloy of Ohta in order to improve the squareness ratio of the alloy as disclosed by Ohta’196.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733